Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Title of the Patent application includes a misspelled word “Pinfringement”  in the Title “Hybrid Artificial intelligence system for semi-automatic Patent Pinfringement analysis” Correction is recommended. 

Compact Prosecution
Examiner would like to suggest amending the independent claims ---- to include the limitations 
determining if a reference document does not infringe a patent claim under a doctrine  of equivalents by determining whether each claim element has a counterpart in the reference document,
 If so, determine the relationship between the combination claimed and the components of the reference document, element-by-element,
 determine whether the differences between the reference document and the claim elements are insubstantial by determining whether a P001 -21-missing substitute element in the reference document matches the function, 
performs the recited function in the same way, and obtains the same result as the claimed element,
These amendments will overcome the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen (20160350886) in view of Henry et al US 20090228777).
Claim 1, Jessen disclose a computer-implemented method for performing patent claims analysis by software component (Section 0085 describes the method executed by the search engines 110) executing on one or more servers (Servers 108 (1) in fig. 2)  comprising: 
using preconditioning rules to determine a reference document; (Section 0085, lines 7-9 “the search engine receives the search query in a form of identification information of a patent document” this means the search engine has a rule that correlate patent document with identification information) 
(Section 0081, lines 23-26 also addresses using the filing date of the patent to narrow down the search results and therefore reads on the preconditioning rules) 
submitting a query to find a set of patents that are similar to the reference document; (Section 0085 lines 1-3 “submit a query for an infringement search”) 
receiving a set of matching patents from the query and using claim construction rules to determine how a meaning of claim elements of the patents will be ascertained; (Section 0085 lines 13-15-“search engine formulate the query based on the patent claim, using the claim language of the patent claim”-formulating the  query means understanding the element claim language) 

    PNG
    media_image1.png
    407
    737
    media_image1.png
    Greyscale

Figure 1 Show claims construction rules

 using patent infringement rules (Section 0085, lines 4-5 code reads on the infringement rules)  and an artificial intelligence (AI) system to search the relevant portions of the reference document with the claim constructed claim elements of the patents returned from the search;  (Section 0052, lines 1-5- thus using Machine learning e.g Convolutional Nueral Networks (CNN) to develop objects classifier model for a given object in determining a possible patent infringement- see lines 14-15 in section 0052)
(Section 0201 and 0202- apart from the CNN Machine learning Jessen also talks about IP-based business services that employs the concept of search engine to identify one or more patent documents- this means Jessen addresses using AI in conducting search for patent documents).   
and ranking the set of patents (Section 0078, lines 36-40 “Higher ranking”) based on assigned confidence scores indicating a degree to which respective claim elements match the relevant portions of the reference document, (Section 0161, lines 9-15 – thus relevance score representing the search results by the user, 1 is 100% and 0 is no relevance) 
(Also in Section 0077, lines 14-16- “when a document is identified by multiple searches a higher confidence is applied to the document which means it is relevant to the patent or application of interest” and this shows that Jessen addresses confidence score) 
 and presenting the results to a client device. (Section 0069 lines 9-12 the result may be presented graphically, or in a list form on a display of the computing device of the user 106. Also see section 0077, lines 15-18)

    PNG
    media_image2.png
    712
    911
    media_image2.png
    Greyscale

Figure 2 Jessen also addresses in Fig. 26 presenting results of the search using a scoring algorithm which reads on the confidence score indicating a degree to input query are relevant to the results.

Jessen does not disclose using preconditioning rules to determine relevant portions of a reference document.
Henry discloses a system and a method for searching patent documents where relevant portions are determined in the reference document. (Fig. 9 and Section 0227, lines 2-7- thus query terms associated with specification terms, claim term and drawing elements and locations are matched up) See the screenshot below: 

    PNG
    media_image3.png
    831
    1519
    media_image3.png
    Greyscale

Figure 3 Shows relevant terms within the reference document and portions where the search terms are found.
    
    Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of where the system determines the relevant portions of the relevant reference document. The motivation is that users can easily determine the exact location of the document to find the searched terms and it makes it easy to read. 


Claim 2, Jessen in view of Henry wherein searching the relevant portions of the reference document with the claim constructed claim elements of the patents further comprises inputting text of the reference document into the Al system to determine the meanings of words in the reference document; (Jessen: Section 0075, lines 1-4 “the claim signature search engine 124 (embedded with machine learning algorithm -Section 0052) determines claim signature by using same words (words meaning the same) through the use of synonym or thesaurus libraries)
 inputting text of at least a portion of the patents returned from the patent search to Pool-23-the Al system to determine meanings of the claim elements based on the meanings of words in the corresponding patent; (Jessen: Section 0075, lines 3-4 “the use of such thesaurus libraries (use for determining the meaning of words) … are use when searching for description within the patent for claim elements) 
 and for each of the patents, performing, by the Al system, an element-by-element search (Jessen: Section 0078, lines 7-8 “keyword engine performing keyword extraction” reads on claims element by element matching)  to find matches between the claim elements and the relevant portions of the reference document based on the meanings of words. (Jessen: Section 0078, lines 8-14 the extracted keywords from the claims of the patent applications are used to find (match) relevant keywords (claims elements) in the portions of the reference such as abstract, background, summary and portion of the detailed description) 


    PNG
    media_image1.png
    407
    737
    media_image1.png
    Greyscale

Figure 4  Jessen discusses replacing blue with colored which means blue can be interpreted as colored and it will mean the same. In other words in the patent document blue means colored. 
Claim 3, Jessen in view of Henry discloses wherein performing the element-by-element search further comprises using, by the Al system, a machine learning (ML model), a natural language understanding (NLU) system, or both, to perform the element-by-element search. (Jessen: Section 0052, lines 1-3 Machine learning algorithms for identifying common images in searching for the images to detect possible infringement) 
Claim 4, Jessen in view of Henry  discloses further comprising inputting the text of the reference document and the text of the patents into the ML model and the NLU system in parallel. (Jessen: Section 0077, lines 11-13- thus based on the inputted text search, the engine find patents relevant to a particular patent or patent application, understand based on the section 0052 the search engine is embedded with the machine learning algorithm)
Claim 5, Jessen in view of Henry discloses the method further comprising inputting the text of the reference document and the text of the patents into the ML model and the NLU system serially where the output of one is used as input to the other.  (Jessen: Section 0077, lines 1-4 sequentially conducting keyword search using the keyword search engine to search relevant patents or patent application and again as described above the search engine is embedded with the machine learning algorithm) 
Claim 6,  Jessen in view of Henry discloses wherein inputting the text of at least a portion of the patents returned from the patent search to the Al system further comprises parsing each of the patents to extract a specification and to extract the claims therein, (Jessen: Section 0077, lines 14-15- thus “One or more claims signatures pertaining to one or more claims in the patent or application may also be input to the  claims signature search engine 124” – thus inputting the claim signature means extracting the claims into the search engine) and passing the specification and the claims to the Al system with a corresponding patent identifier. (Jessen: Section 0052 the search engine is embedded with the machine learning algorithm)
Claim 7, Jessen in view of Henry discloses the method further comprising using the preconditioning rules to at least one of  excluding figures and tables from the reference document; (Jessen: Section 0095, lines 1-3- thus filter words and/or phrases that are useless in distinguishing the scope of the claim and understand an ordinary skilled in the art will understand that the filtered words or phrases can be figures or tables)   (ii) resolving meanings of any acronyms found in the reference document; iii) receiving annotations for the reference document that provide further definitions or indicate text that is weighted Pool-24-higher during searching. (Jessen: Section 0161, lines 4-6 “relevance score used in this visualization” reads on the indication of text or keywords that is weighted higher)
Claim 8, Jessen in view of Henry discloses the method further comprising basing the claim construction rules and the patent infringement rules on statutes, codes, or case law that are selectable by a user. (Jessen: Section 0085, lines 4-5 code reads on the infringement rules)
Claim 9, Jessen discloses a system comprising a hybrid artificial intelligence (Al) system in communication with a patent search provider and a client device over a network, (Section 0052, lines 1-5- thus using Machine learning e.g Convolutional Nueral Networks (CNN) to develop objects classifier model for a given object in determining a possible patent infringement- see lines 14-15 in section 0052)
 the hybrid Al system to receive a search request from the client device to find patents that read on a text description provided in a reference document; (Section 0085 lines 1-3 “submit a query for an infringement search” and this submitted query is received by the Al system) 
perform a patent search on the reference document to find a set of patents that are similar to the reference document; (Section 0077, lines 1-3 “search engines perform multiple searches” and returns a set results which matches keywords in the query)
and determine the reference document to narrow a focus of subsequent analysis;  (Section 0013 and “Fig. 6 shows keyword relevance results page” and in section 0023 “relevance plotted along one axis and time plotted along a second axis where the result may be designated e.g color coded)

and an Al system in communication with the hybrid Al system, the Al system to input text of the reference document to determine the meanings of words in the reference document;  (Section 0201; the IP-based business intelligence service (hybrid AI system) employs the concept search engine (AI system) to identify one or more patent documents that includes similar concepts as determined in the textual description which are also relevant to the one or more determined concepts) 
input text of at least a portion of the patents returned from the patent search to determine meanings of the claim elements based on the meanings of words in corresponding patent; (Section 0078, lines 8-14 the extracted keywords from the claims of the patent applications are used to find (match) relevant keywords (claims elements) in the portions of the reference such as abstract, background, summary and portion of the detailed description) 


    PNG
    media_image1.png
    407
    737
    media_image1.png
    Greyscale

Figure 5  Jessen discusses replacing blue with colored which means blue can be interpreted as colored and it will mean the same. In other words in the patent document blue means colored. 

for each of the patents, perform an element-by-element search to find matches between the claim elements and the relevant portions of the reference document based on the meanings of words; (Section 0078, lines 8-14 the extracted keywords from the claims of the patent applications are used to find (match) relevant keywords (claims elements) in the portions of the reference such as abstract, background, summary and portion of the detailed description) 
and output to the client device a list of the patents having claims elements that Pool-25-match the text of the relevant portions of the reference document along with element confidence scores or claim confidence scores. (Section 0161, lines 9-15 – thus relevance score representing the search results by the user, 1 is 100% and 0 is no relevance) 
(Also in Section 0077, lines 14-16- “when a document is identified by multiple searches a higher confidence is applied to the document which means it is relevant to the patent or application of interest” and this shows that Jessen addresses confidence score

    PNG
    media_image2.png
    712
    911
    media_image2.png
    Greyscale

Figure 6 Jessen also addresses in Fig. 26 presenting results of the search using a scoring algorithm which reads on the confidence score indicating a degree to input query are relevant to the results.
Jessen does not disclose using preconditioning rules to determine relevant portions of a reference document.
Henry discloses a system and a method for searching patent documents where relevant portions are determined in the reference document. (Fig. 9 and Section 0227, lines 2-7- thus query terms associated with specification terms, claim term and drawing elements and locations are matched up) See the screenshot below: 

    PNG
    media_image3.png
    831
    1519
    media_image3.png
    Greyscale

Figure 7 Shows relevant terms within the reference document and portions where the search terms are found.
    
    Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of where the system determines the relevant portions of the relevant reference document. The motivation is that users can easily determine the exact location of the document to find the searched terms and it makes it easy to read. 

Claim 10, Jessen in view of Henry discloses wherein the Al system uses a machine learning (ML model), a natural language understanding (NLU) system, or both, to perform the element-by- element search. (Jessen: Section 0078, lines 8-14 the extracted keywords from the claims of the patent applications are used to find (match) relevant keywords (claims elements) in the portions of the reference such as abstract, background, summary and portion of the detailed description) 

Claim 11, Jessen in view of Henry discloses wherein the text of the reference document and the text of the patents are input into the ML model and the NLU system in parallel. (Jessen: Section 0077, lines 1-3- the search engine performing searches concurrently means the input text can be entered into the search engines (which includes AI system) with IP intelligence as the same time)
Claim 12, Jessen in view of Henry discloses wherein the text of the reference document and the text of the patents are input into the ML model and the NLU system serially where the output of one is used as input to the other. (Jessen: Section 0077, lines 1-4 sequentially conducting keyword search using the keyword search engine to search relevant patents or patent application and again as described above the search engine is embedded with the machine learning algorithm) 

Claim 13, Jessen in view of Henry discloses wherein the patents returned from the patent search are parsed to extract a specification and to extract the claims before being input to the Al system. ((Jessen: Section 0077, lines 14-15- thus “One or more claims signatures pertaining to one or more claims in the patent or application may also be input to the  claims signature search engine 124” – thus inputting the claim signature means extracting the claims into the search engine) 
Claim 14, Jessen disclose a non-transitory computer-readable medium containing program instructions for performing patent claims analysis,  (Section 0046, lines 6-10 Computer readable media implementing any method in analyzing the claims for a possible patent infringement) the program instructions for: 
using preconditioning rules to determine relevant reference document; (Section 0085, lines 7-9 “the search engine receives the search query in a form of identification information of a patent document” this means the search engine has a rule that correlate patent document with identification information) 
(Section 0081, lines 23-26 also addresses using the filing date of the patent to narrow down the search results and therefore reads on the preconditioning rules) 
 submitting a query to find a set of patents that are similar to the reference document; (Section 0085 lines 1-3 “submit a query for an infringement search”) 
 receiving a set of matching patents from the query and using claim construction rules to determine how a meaning of claim elements of the patents will be ascertained; (Section 0085 lines 13-15-“search engine formulate the query based on the patent claim, using the claim language of the patent claim”-formulating the  query means understanding the element claim language) 
Pool-26-using patent infringement rules (Section 0085, lines 4-5 code reads on the infringement rules) and an artificial intelligence (Al) system to search the relevant portions of the reference document with the claim constructed claim elements of the patents returned from the search; (Section 0052, lines 1-5- thus using Machine learning e.g Convolutional Neural Networks (CNN) to develop objects classifier model for a given object in determining a possible patent infringement- see lines 14-15 in section 0052)
(Section 0201 and 0202- apart from the CNN Machine learning Jessen also talks about IP-based business services that employs the concept of search engine to identify one or more patent documents- this means Jessen addresses using AI in conducting search for patent documents).  
 and ranking the set of patents  (Section 0078, lines 36-40 “Higher ranking”) based on assigned confidence scores indicating a degree to which respective claim elements match the relevant portions of the reference document, (Section 0161, lines 9-15 – thus relevance score representing the search results by the user, 1 is 100% and 0 is no relevance) 
(Also in Section 0077, lines 14-16- “when a document is identified by multiple searches a higher confidence is applied to the document which means it is relevant to the patent or application of interest” and this shows that Jessen addresses confidence score) and presenting the results to a client device. (Section 0069 lines 9-12 the result may be presented graphically, or in a list form on a display of the computing device of the user 106. Also see section 0077, lines 15-18)

    PNG
    media_image2.png
    712
    911
    media_image2.png
    Greyscale

Figure 8:Figure 1 Jessen also addresses in Fig. 26 presenting results of the search using a scoring algorithm which reads on the confidence score indicating a degree to input query are relevant to the results.

Jessen does not disclose using preconditioning rules to determine relevant portions of a reference document.
Henry discloses a system and a method for searching patent documents where relevant portions are determined in the reference document. (Fig. 9 and Section 0227, lines 2-7- thus query terms associated with specification terms, claim term and drawing elements and locations are matched up) See the screenshot below: 

    PNG
    media_image3.png
    831
    1519
    media_image3.png
    Greyscale

Figure 9 Shows relevant terms within the reference document and portions where the search terms are found.
    
    Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of where the system determines the relevant portions of the relevant reference document. The motivation is that users can easily determine the exact location of the document to find the searched terms and it makes it easy to read. 

Claim 15, Jessen in view of Henry discloses wherein searching the relevant portions of the reference document with the claim constructed claim elements of the patents further comprises: 
inputting text of the reference document into the Al system to determine the meanings of words in the reference document; (Jessen: Section 0075, lines 1-4 “the claim signature search engine 124 (embedded with machine learning algorithm -Section 0052) determines claim signature by using same words (words meaning the same) through the use of synonym or thesaurus libraries)

inputting text of at least a portion of the patents returned from the patent search to the Al system to determine meanings of the claim elements based on the meanings of words in the corresponding patent; (Jessen: Section 0075, lines 3-4 “the use of such thesaurus libraries (use for determining the meaning of words) … are use when searching for description within the patent for claim elements) 

and for each of the patents, performing, by the Al system, an element-by-element search (Jessen: Section 0078, lines 7-8 “keyword engine performing keyword extraction” reads on claims element by element matching) to find matches between the claim elements and the relevant portions of the reference document based on the meanings of words. (Jessen: Section 0078, lines 8-14 the extracted keywords from the claims of the patent applications are used to find (match) relevant keywords (claims elements) in the portions of the reference such as abstract, background, summary and portion of the detailed description) 

Claim 16, Jessen in view of Henry discloses wherein performing the element-by-element search further comprises using, by the Al system, a machine learning (ML model), a natural language understanding (NLU) system, or both, to perform the element-by-element search. (Jessen: Section 0052, lines 1-3 Machine learning algorithms for identifying common images in searching for the images to detect possible infringement) 

Claim 17, Jessen in view of Henry discloses further comprising Pool-27-inputting the text of the reference document and the text of the patents into the ML model and the NLU system in parallel. (Jessen: Section 0077, lines 11-13- thus based on the inputted text search, the engine find patents relevant to a particular patent or patent application, understand based on the section 0052 the search engine is embedded with the machine learning algorithm)

Claim 18, Jessen in view of Henry discloses further comprising inputting the text of the reference document and the text of the patents into the ML model and the NLU system serially where the output of one is used as input to the other. (Jessen: Section 0077, lines 1-4 sequentially conducting keyword search using the keyword search engine to search relevant patents or patent application and again as described above the search engine is embedded with the machine learning algorithm) 

Claim 19, Jessen in view of Henry discloses wherein inputting the text of at least a portion of the patents returned from the patent search to the Al system further comprises parsing each of the patents to extract a specification and to extract the claims therein, (Jessen: Section 0077, lines 14-15- thus “One or more claims signatures pertaining to one or more claims in the patent or application may also be input to the  claims signature search engine 124” – thus inputting the claim signature means extracting the claims into the search engine)  and passing the specification and the claims to the Al system with a corresponding patent identifier. (Jessen: Section 0052 the search engine is embedded with the machine learning algorithm)

Claim 20, Jessen in view of Henry discloses further comprising using the preconditioning rules to at least one of: i) excluding figures and tables from the reference document; (Jessen: Section 0095, lines 1-3- thus filter words and/or phrases that are useless in distinguishing the scope of the claim and understand an ordinary skilled in the art will understand that the filtered words or phrases can be figures or tables)   ii) resolving meanings of any acronyms found in the reference document; iii) receiving annotations for the reference document that provide further definitions or indicate text that is weighted higher during searching. (Jessen: Section 0161, lines 4-6 “relevance score used in this visualization” reads on the indication of text or keywords that is weighted higher)

	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adler (US20030033295) discloses instances where a new element or a new use for an existing material is desired to be searched, the claim construction means will identify the new element or new use so that the search will focus on the new element or use. While the claim construction means will create the draft claim or claims, the search engine will be specifically alerted to search for the new element or use in the context of the draft claim or claims.
Cramer (20160350428) discloses a search results page depicting what the initial search results for the keyword "Washington" might look like. Upon receiving a query 212 from a user, expressed as a keyword or set of keywords, the invention pulls the results 220-227 from another search engine, using publicly available APis, or some other method, such as, for example, screen scraping, before presenting them to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                             09/09/2022